DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agostini (EP 1312639).
Agostini is directed to a tire rubber composition designed for any number of components, including a sidewall apex (bead apex or bead filler) (Paragraphs 55—57).  More particularly, said composition includes 50-80 phr of a functionalized diene-based elastomer, 29-179 phr of at least one of carbon black, precipitated silica aggregates, and silica modified carbon black, 0.5-4 phr of a primary accelerator, and 0.05-3 phr of a secondary accelerator (Paragraph 70).  Agostini further teaches that thiurams are suitable types of accelerators.  While Agostini fails to teach a single rubber composition having the claimed loadings, one of ordinary skill in the at the time of the invention would have found it obvious to form the claimed rubber composition given the ranges detailed above.  It is emphasized that the ranges taught by Agostini substantially overlap those of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed invention.      
Regarding claim 2, Agostini teaches sulfur loadings as low as 0.5 phr and as high as 8 phr and such encompasses a wide variety of ratios, including those required by the claimed invention (Paragraph 69).
With respect to claim 3, a softener does not represent a required ingredient in the rubber composition of Agostini.
As to claims 4, 7, 12, and 17, Agostini teaches an amine functional group (primary, secondary, and tertiary amine groups) and the use of butadiene elastomers (Paragraphs 10 and 61).
Regarding claims 5, 13, and 18, the rubber composition can include multiple accelerators as detailed above.
With respect to claims 6, 14, and 19, Agostini suggests the inclusion of at least 35 phr of carbon black, wherein said carbon black has a dibutyl phthalate absorption value between 80 and 300 mL/100 grams (Paragraph 38).  These absorption values correspond with a wide variety of conventional carbon blacks having a nitrogen surface area  in accordance to the claimed invention, such as HAF carbon black and FEF carbon black.
As to claims 8, 9, 15, and 20, Agostini fails to require the presence of a thermosetting resin.
Regarding claims 10, 11, and 16, as noted above, the rubber composition of Agostini can be used in a sidewall apex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 31, 2022